IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT NASHVILLE
                   Assigned on Briefs March 14, 2001

              STATE OF TENNESSEE v. LINDA GAIL PHILPOTT

                  Direct Appeal from the Circuit Court for Bedford County
                                         NO . 14623


                     NO . M2000-01999-CCA-R3-CD - FILED MAY 2, 2001



James Curwood Witt, Jr., J., concurring and dissenting.

        I concur that a sentencing alternative of split confinement should be utilized in the present
case; however, I respectfully disagree that confinement for 35 days is appropriate. A consecutive
sentence of 20 days confinement for each count would be more in line with the sentence approved
by this court in the remarkably similar case of State v. Cynthia D. Stacey, No. 03C01-9803-CC-
00091 (Tenn. Crim. App., Knoxville, May 24, 1999) (approving 180 days of confinement followed
by two years of community corrections, for defendant who, as a home health care worker, stole
money from an elderly couple in her care). The cases are very similar, and in light of Cynthia D.
Stacey, the present case, on its own facts, suggests a more punitive, deterrent sentence than 35 days
in confinement. Thus, I would extend the confinement portion of the sentence to an aggregate of 140
days.


                                                      ___________________________________
                                                      James Curwood Witt, Jr., Judge